Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 8/6/2021 overcome all the rejections set forth in the previous Office Action. Examiner initiated an interview to resolve new issues resulted from the filed amendments in order to place the application in condition for allowance. See interview summary for details.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone by Tiep Nguyen on 8/13/2021 at 9:00am PT.
The application has been amended as follows:
In claim 1, line 10, delete “the first candidates” and insert in its place –the plurality of first candidates -.
In claim 4, line 4, delete “the first candidates” and insert in its place –the plurality of first candidates -.
In claim 11, line 9, delete “the first candidates” and insert in its place –the plurality of first candidates -.
In claim 13, line 10, delete “the first candidates” and insert in its place –the plurality of first candidates -.

Allowable Subject Matter
Claims 1-2 and 4-14 are allowed subject to the above examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FENG NIU/Primary Examiner, Art Unit 2669